Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 2/17/20, is a national stage entry of PCT/IL2018/050161, filed on 2/12/18. PCT/IL2018/050161 claims priority to prov. appl. 62458028, filed on 2/13/2017; and foreign priority to 250567, filed on 2/12/17, and to 257470, filed on 2/11/18. Certified copies of the foreign priority documents are of record. The effective filing and priority date of the claims is 2/12/17. 

Status of Claims and Response to Species Election Requirement
Claims 1-2, 4, 9, 11, 13, and 26-38 are pending as of the response filed on 12/20/21. Claims 3, 5-8, 10, 12, and 14-25 have been canceled. 
Applicant’s election without traverse of compound 70, shown below, in the reply filed on 12/20/21 is acknowledged: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(of formula I, wherein Z is carbon; R1, R3, R4, R6, R7, and R9=bromo; R2, R5, and R8=methoxy). The elected species is encompassed 
Claims 1-2, 4, 9, 11, 13, and 26-38 were examined with respect to the elected species, compound 70, and are rejected. 

Sequence Deficiencies
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;

iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a 
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See for instance para [0194-0195], [0198-0200]. 
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



To overcome this rejection, it is suggested “further” be added before “contacted” in the claims. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-2, 4, 9, 11, 13, 26, 27, 29-32, and 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazit et. al., WO 2008/149353 A2 (publ. 12/11/2008). 
The claims are drawn to a method of promoting, improving, recovering, or restoring fertility; of promoting, improving, recovering, or restoring function to gonadal cells or tissues; of promoting, enhancing, or improving fertility-associated cell or tissue yield as part of an in vitro fertilization protocol in a subject in need thereof comprising contacting a gonadal or fertility associated cell or tissue with the elected compound, compound 70, shown below: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. 
Gazit teaches telomerase activating compounds for treating various diseases, disorders, or conditions related to telomerase activation (Title & abstract; para [001], [048]). Gazit teaches the following compounds for stimulating or increasing telomerase activity and/or expression in a cell or tissue (para [010]): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. Gazit teaches the use of the telomerase activating compounds to treat diseases or conditions capable of being affected by enhanced telomerase expression and/or activity, including luteal phase defect, hypogonadism, e.g., primary ovarian insufficiency (para [049]). Gazit teaches a specific embodiment for treating female infertility related conditions, including luteal phase defect, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
. 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have promoted, improved, recovered, or restored fertility in a subject suffering In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). 


Claims 28, 33, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazit et. al., WO 2008/149353 A2 (publ. 12/11/2008) as applied to claims 1-2, 4, 9, 11, 13, 26, 27, 29-32, and 34-37 above, and further in view of Mark-Kappeler et. al., Biol of Reprod., vol. 85, pp. 871-883, publ. 2011.
The claims are drawn to a method of promoting, improving, recovering, or restoring fertility in a subject in need thereof comprising contacting a gonadal or fertility associated cell or tissue with the elected compound, compound 70, wherein said cell or tissue is isolated from or within a subject having been exposed to ionizing radiation.
Gazit teaches as discussed previously, however, treatment of infertility in a subject having been exposed to ionizing radiation is not expressly taught.
Mark-Kappeler teaches women are born with a finite number of ovarian follicles which are slowly depleted during their reproductive years until the onset of menopause (Abstract). Mark-Kappeler teaches the rate of loss of primordial follicles depends on a combination of genetic and environmental factors (Abstract). The formation of individual primordial follicles 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated infertility in a subject exposed to ionizing radiation from cancer therapy, e.g., ovarian cells or primordial follicles exposed to ionizing radiation, comprising contacting the cell or tissue with the elected compound, compound 70, in view of the teachings of Gazit and Mark-Kappeler. Gazit teaches telomerase activation compounds, including compound 70, for treating infertility in males and females, including primary ovarian insufficiency, and to increase the replicative capacity and/or lifespan of cells, while Mark-Kappeler teaches exposure to ionizing radiation from cancer treatment is correlated to irreversible ovarian damage and ovarian insufficiency as well as accelerated loss of primordial follicles. As female patients exposed to ionizing radiation as part of cancer therapy are at increased risk of infertility and primary ovarian insufficiency, it would have been prima facie obvious to have contacted a gonadal cell or tissue in a female that has been exposed to ionizing 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 9, 11, 13, and 26-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8609736 B2  in view of Butts et. al., J. Clin. Endocrinol. Metab., vol. 94(12), pp. 4835-4843, publ. 2009, and Mark-Kappeler et. al., Biol of Reprod., vol. 85, pp. 871-883, publ. 2011. The claims are drawn to a method of promoting, improving, recovering, or restoring fertility in a subject in need thereof comprising contacting a gonadal or fertility associated cell or tissue with a compound of formula I:  
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
.
The claims of US ‘736 are drawn to a method of stimulating or increasing telomerase activity in a cell or tissue of a subject comprising contacting the cell or tissue of a subject with an effective amount of a compound of formula I: 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
. The compounds used in the instantly claimed method substantially overlap structurally with those used in the method claimed in US ‘736, e.g., R1-R9 overlap and R10=methyl. Although the claims of US ‘736 are drawn to activation of telomerase activity in a cell or tissue of a subject, and not to promoting, improving, recovering, or restoring fertility in a cell or tissue of a subject as recited by the instant claims, these methods would have been prima facie obvious in view of Butts. Butts teaches a relationship between telomere length and telomerase activity was studied in women with infertility and ovarian insufficiency (Title & abstract). Butts teaches primary ovarian insufficiency as a spectrum of declining ovarian function and reduced fertility due to decreases in the initial follicle number, an increase in follicle destruction, or poor follicular response to gonadotropin stimulation (p. 4835-p. 4836, 1st para). The studied female patients were undergoing IVF (p. 4836, right col., beginning with subjects and clinical procedures-p. 4837, left nd para). Butts teaches limited granulosa cell proliferative capacity, granulosa cell telomeric shortening, and diminished telomerase activity as characteristics of females with ovarian insufficiency (p. 4839, right col., last para-p. 4840, left col., top para; p. 4841, left col., last para-right col., top para). It would have been prima facie obvious to have applied the method claimed in US ‘736 of stimulating or increasing telomerase activity in a cell or tissue of a subject comprising contacting the cell or tissue of a subject with an effective amount of a compound of formula I, to treat infertility in female subjects with ovarian insufficiency, as Butts teaches women with ovarian insufficiency and infertility who were undergoing IVF have diminished telomerase capacity of the granulosa cells, with a reasonable expectation of success. Regarding the limitation of claim 2, “wherein promoting, improving, recovering or restoring fertility in a subject beneficially modulates gonadotropin expression or steroid hormone expression in terms of timing or quantity or a combination thereof, or improves follicle maturation in terms of timing or quantity or a combination thereof”, it would have been prima facie obvious by applying the method claimed in US ‘736 to treat a subject having infertility with the same compounds, the results of treatment would have been the same as recited by instant claim 2. The method claimed in US ‘736 doesn’t recite treating cells or tissues exposed to ionizing radiation. However, Mark-Kappeler teaches women are born with a finite number of ovarian follicles which are slowly depleted during their reproductive years until the onset of menopause (Abstract). Mark-Kappeler teaches the rate of loss of primordial follicles depends on a combination of genetic and environmental factors (Abstract). The formation of 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have applied the method claimed in US ‘736 to increase telomerase activity in a subject treated for infertility and exposed to ionizing radiation from cancer therapy, e.g., ovarian cells or primordial follicles exposed to ionizing radiation, comprising contacting the cell or tissue with a compound of formula I, in consideration of the teachings of Butts and Mark-Kappeler, with a reasonable expectation of success. The method claimed in the instant application and the method claimed in US ‘736 are as such obvious over each other in view of the cited art and are not patentably distinct. 

Claims 1-2, 4, 9, 11, 13, and 26-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9670139 B2  in view of Butts et. al., J. Clin. Endocrinol. Metab., vol. 94(12), pp. 4835-4843, publ. 2009, and Mark-Kappeler et. 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
. The method claimed in US ‘139 is drawn to stimulating or increasing telomerase expression or activity in a cell or tissue of a subject comprising contacting the cell or tissue with an effective amount of a compound having the following structural formula: 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
; or 

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
; or
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
. 
The compounds used in the instantly claimed method substantially overlap structurally with those used in the method claimed in US ‘139, e.g., R1-R10 and Z overlap with R1, R2, R3, R, and X (see particularly claim 5 of US ‘139, compound 70, which is included within formula I of the instant claims wherein Z is carbon; R1, R3, R4, R6, R7, and R9=bromo; R2, R5, and R8=methoxy). Although the claims of US ‘139 are drawn to activation of telomerase activity in a cell or tissue of a subject, and not to promoting, improving, recovering, or restoring fertility in a cell or tissue of a subject as recited by the instant claims, these methods would have been prima facie obvious in view of Butts. Butts teaches a relationship between telomere length and telomerase activity was studied in women with infertility and ovarian insufficiency (Title & abstract). Butts teaches primary ovarian insufficiency as a spectrum of declining ovarian function and reduced fertility due to decreases in the initial follicle number, an increase in follicle destruction, or poor st para). The studied female patients were undergoing IVF (p. 4836, right col., beginning with subjects and clinical procedures-p. 4837, left col., top 2 lines). Butts teaches normal healthy ovaries and oocytes express telomerase activity (p. 4836, right col., 2nd para). Butts teaches limited granulosa cell proliferative capacity, granulosa cell telomeric shortening, and diminished telomerase activity as characteristics of females with ovarian insufficiency (p. 4839, right col., last para-p. 4840, left col., top para; p. 4841, left col., last para-right col., top para). It would have been prima facie obvious to have applied the method claimed in US ‘139 of stimulating or increasing telomerase activity in a cell or tissue of a subject comprising contacting the cell or tissue of a subject with an effective amount of a compound of formula I, to treat infertility in female subjects with ovarian insufficiency, as Butts teaches women with ovarian insufficiency and infertility who were undergoing IVF have diminished telomerase capacity of the granulosa cells, with a reasonable expectation of success. Regarding the limitation of claim 2, “wherein promoting, improving, recovering or restoring fertility in a subject beneficially modulates gonadotropin expression or steroid hormone expression in terms of timing or quantity or a combination thereof, or improves follicle maturation in terms of timing or quantity or a combination thereof”, it would have been prima facie obvious by applying the method claimed in US ‘139 to treat a subject having infertility with the same compounds, the results of treatment would have been the same as recited by instant claim 2. The method claimed in US ‘139 doesn’t recite treating cells or tissues exposed to ionizing radiation. However, Mark-Kappeler teaches women are born with a finite number of ovarian follicles which are slowly depleted during their reproductive years until the onset of menopause (Abstract). Mark-Kappeler teaches the rate of 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have applied the method claimed in US ‘139 to increase telomerase activity in a subject treated infertility and exposed to ionizing radiation from cancer therapy, e.g., ovarian cells or primordial follicles exposed to ionizing radiation, comprising contacting the cell or tissue with a compound of formula I, in consideration of the teachings of Butts and Mark-Kappeler, with a reasonable expectation of success. The method claimed in the instant application and the method claimed in US ‘139 are as such obvious over each other in view of the cited art and are not patentably distinct. 

Claims 1-2, 4, 9, 11, 13, and 26-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10214481 B2 in view of 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
. The claims of US ‘481 are drawn to a method of stimulating or increasing telomerase activity in a cell or tissue of a subject comprising contacting the cell or tissue of a subject with an effective 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
. The compounds of formula VI of the method claimed in US ‘481 are included within compounds of formula VI recited by the instantly claimed method (see instant claim 13). Although the claims of US ‘481 are drawn to stimulation or increase of telomerase activity in a cell or tissue of a subject, and not to promoting, improving, recovering, or restoring fertility in a cell or tissue of a subject as recited by the instant claims, these methods would have been prima facie obvious in view of Butts. Butts teaches a relationship between telomere length and telomerase activity was studied in women with infertility and ovarian insufficiency (Title & abstract). Butts teaches primary ovarian insufficiency as a spectrum of declining ovarian function and reduced fertility due to decreases in the initial follicle number, an increase in follicle destruction, or poor follicular response to gonadotropin stimulation (p. 4835-p. 4836, 1st para). The studied female patients were undergoing IVF (p. 4836, right col., beginning with subjects and clinical procedures-p. 4837, left col., top 2 lines). Butts teaches normal healthy ovaries and oocytes nd para). Butts teaches limited granulosa cell proliferative capacity, granulosa cell telomeric shortening, and diminished telomerase activity as characteristics of females with ovarian insufficiency (p. 4839, right col., last para-p. 4840, left col., top para; p. 4841, left col., last para-right col., top para). It would have been prima facie obvious to have applied the method claimed in US ‘481 of stimulating or increasing telomerase activity in a cell or tissue of a subject comprising contacting the cell or tissue of a subject with an effective amount of a compound of formula I, to treat infertility in female subjects with ovarian insufficiency, as Butts teaches women with ovarian insufficiency and infertility who were undergoing IVF have diminished telomerase capacity of the granulosa cells, with a reasonable expectation of success. Regarding the limitation of claim 2, “wherein promoting, improving, recovering or restoring fertility in a subject beneficially modulates gonadotropin expression or steroid hormone expression in terms of timing or quantity or a combination thereof, or improves follicle maturation in terms of timing or quantity or a combination thereof”, it would have been prima facie obvious by applying the method claimed in US ‘481 to treat a subject having infertility with the same compounds, the results of treatment would have been the same as recited by instant claim 2. The method claimed in US ‘481 doesn’t recite treating cells or tissues exposed to ionizing radiation. However, Mark-Kappeler teaches women are born with a finite number of ovarian follicles which are slowly depleted during their reproductive years until the onset of menopause (Abstract). Mark-Kappeler teaches the rate of loss of primordial follicles depends on a combination of genetic and environmental factors (Abstract). The formation of individual primordial follicles occurs shortly before birth in humans (p. 871, right col., last para-p. 872, left col., top para). Mark-Kappeler teaches numerous clinical . 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have applied the method claimed in US ‘481 to increase telomerase activity in a subject treated infertility and exposed to ionizing radiation from cancer therapy, e.g., ovarian cells or primordial follicles exposed to ionizing radiation, comprising contacting the cell or tissue with a compound of formula I, in consideration of the teachings of Butts and Mark-Kappeler, with a reasonable expectation of success. The method claimed in the instant application and the method claimed in US ‘481 are as such obvious over each other in view of the cited art and are not patentably distinct. 

Information Disclosure Statement
The IDS filed on 12/23/21 has been considered. 

Conclusion
Claims 1-2, 4, 9, 11, 13, and 26-38 are rejected. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627